Title: From Benjamin Franklin to John Diot & Co., 27 January 1780
From: Franklin, Benjamin
To: Diot, John, & Cie.


Gentlemen
Passy, Jan. 27 1780
I received your obliging favour of the 12th. Instant inclosing the journal of the Black Princess, and two paroles. You may depend on my giving prompt Dispatch in judging the Prizes as soon as the Papers come to hand.— The prisoners are by the king’s Regulation of the 27th. sept. 1778. to be kept in his Prisons till exchanged, at the Expence of the United states, to whom I suppose an Account of that Expence will be exhibeted at the end of the War, having as yet had no such Accts. presented to me.— You will have heard before this time, that the Black Prince was safe arrived at L’Orient. I have the honour to be, Gentlemen &c.
Messrs. John Diot and Co Negociants. Morlaix
